DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 9,744,545. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application corresponds to claim 1 of the patent.
	It is clear that all the elements of claims 1-3 of this instant application are to be found in claim 1 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
Claims 1-3 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,870,121. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 1 of the patent.
Claim 3 of this instant application corresponds to claim 1 of the patent.
	It is clear that all the elements of claims 1-3 of this instant application are to be found in claim 1 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
	Claims 1-4 of this instant application rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US 11,267,006. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of this instant application corresponds to claim 1 of the patent.
Claim 2 of this instant application corresponds to claim 2 of the patent.
Claim 3 of this instant application corresponds to claim 3 of the patent.
Claim 4 of this instant application corresponds to claim 4 of the patent.
	It is clear that all the elements of claims 1-4 of this instant application are to be found in claims 1-4 of the patent. The difference between claims of the application and the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims of the patent is in effect a “species” of the “generic” invention of claims of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims of the application is anticipated by claims of the patent as cited in the above, the claims of the application are not patentably distinct from claims of the patent.  
 	Following the rationale of in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  
Markus (EP 2308603).
Regarding claim 1, Markus discloses a bottle cap assembly (fig.1-5) comprising: a cap (5) comprising; a top surface and a bottom surface (top and bottom surface of 5), a shaft guide (SG, see annotated fig.2 below), and a relief housing (RH) on the bottom surface of the cap; and a plunger (15) disposed through the shaft guide; a conduit (CO), wherein one end of the conduit is in fluid communication with the relief housing (see fig.2); and an uptake adapter (200) with a top end fitted into the relief housing (see fig.3) and a bottom end, the uptake adapter having an intake hole (40) communicating with an interior of the uptake adapter (fig.3).
Regarding claim 2, Markus discloses a relief tube extension (210) with a top end and a bottom end, the top end being fitted over the bottom end of the uptake adapter (fig.2), wherein the relief tube extension is in fluid communication with the conduit (see fig.2).
Regarding claim 3, Markus discloses the top end of the relief tube extension does not cover the intake hole (see fig.3).

    PNG
    media_image1.png
    2232
    1676
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

 	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markus (EP 2308603) in view of Spengler (US 4,606,477).
	Markus is silent in disclosing a filter assembly is attached to the bottom end of the relief tube extension. However, Spengler teaches the commonality of placing a filter assembly (63) at the bottom (62) of the relief tube extension (60-61). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a filter as taught by Spengler to the bottom of the relief tube extension of Markus, in order to operate the dispenser efficiently.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Tseng (US 2012/0091228); (Yang GB 2347977); and Wright (US 4531660). In particular, Yang discloses a bottle cap assembly having a cap that includes a top surface and a bottom surface, a shaft guide, relief housing on the bottom surface of the cap; a plunger disposed through the shaft guide; a conduit, an uptake adapter with a top end fitted into the relief housing and a bottom end, and the uptake adapter having an intake hole communicating with an interior of the uptake adapter. It appears that the disclosures of the prior arts do not deviate from the contents of the proposed claims.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754